Title: To Alexander Hamilton from Edward Carrington, 25 August 1794
From: Carrington, Edward
To: Hamilton, Alexander



Richmond Aug. 25. 1794
My dear Sir

You have upon sundry occasions done me the favor to request my opinions upon the public Sentiment in Virginia. Conceiving that there can never have been an occurrence giving you greater anxiety than the present Insurgency in the Western parts of Pensylvania, or upon which a knowledge of the public opinions and dispositions here could be more interesting, I anticipate your request, and proceed to give you that information in which I feel myself confident. Virginia will do her duty. The requisition of the President, and as many more as he shall find it necessary to make, will be complied with, with alacrity. It is a case which goes home to the people themselves; and they will act according to their own principles—it is not one of those cases in which they remain silent while Democratic societies, British debtors & other Factions presume to declare, in Resolutions & Toasts, opinions for them. The great Body of the People of Virginia are independant planters & Farmers, much attached to liberty, property, and domestic happiness, & busy themselves but little about public concerns, unless they feel that these blessings are brought into danger. Hence it is, that factious Men, for a time, succeed in giving a complection to the conduct of the country, very different from the real temper of the People; and this is a misfortune under which Virginia has been placed for several years. Virtuous Men have been cried down under a ding of Monarchy, Aristocracy, british influence, & French Republicanism, terms to which no rational significations have been applied, because they have seriously recollected that we had a Country & government of our own, and, in Congress & elswhere, voted to preserve and prosper them. These clamors have been set up & propagated with a degree of industry which none have, with equal zeal, opposed. Investigations for the truth have been beyond the reach of the Multitude, which has of course gone with the clamor. But the people of Virginia mean to be right when they can be in possession of the truth. The Insurgency is a case in which the truth cannot be veiled. The great Body of our Country know that the government they have chosen for themselves is a republican one, to be directed by a Majority; and when a Minority openly resists the Laws passed by a Majority, and thus counteracts the most essential principle of republicanism, the truth stands too fully exposed to be perverted. Pretended republicans are compelled to support the government, or to exhibit themselves in their true character of Anarchists. Taking the first turn they may not do us much good, but taking the latter, they lose their power of doing evil. These are my reflections on the subject, and the accounts received from the different parts of the State assure me that the real state of the opinions & conduct of the Country, are in concord with them.
I hope & trust that a radical extirpation will be effected in the instance. A patched up reconciliation will only leave the embers of sedition to be rekindled with greater violence at a future day. There must be a compleat conquest and serious examples of the leaders in the business.
I am with great regard   yr. Freind & st.

E. Carrington


Should you be of opinion that a publication without names, of this letter, or any part, will be of service, you have my consent thereto.

